               Case 1:20-po-00171-SAB Document 9 Filed 12/07/20 Page 1 of 2



 1 McGREGOR W. SCOTT
   United States Attorney
 2 PHILIP N. TANKOVICH
   Special Assistant U.S. Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, California 93721
 4 Telephone: (559) 497-4000

 5 Attorneys for Plaintiff

 6

 7                                        UNITED STATES DISTRICT COURT

 8                                    EASTERN DISTRICT OF CALIFORNIA

 9

10   UNITED STATES OF AMERICA,                          Case No. 1:20-po-00171-SAB
11                           Plaintiff,
                                                        MOTION AND ORDER FOR DISMISSAL
12   v.                                                 WITHOUT PREJUDICE
13   DANIEL SAESEE,
14                           Defendant.
15

16

17          The United States of America, by and through McGregor W. Scott, United States Attorney, and

18 Philip N. Tankovich, Special Assistant United States Attorney, pursuant to Rule 48(a) of the Federal

19 Rules of Criminal Procedure, moves to dismiss this case in the interest of justice without prejudice, and
20 moves to vacate the warrant and abstract recall hearing set for December 10, 2020 at 10:00am.

21
     DATED: December 4, 2020                              Respectfully submitted,
22
                                                          McGREGOR W. SCOTT
23                                                        United States Attorney

24                                                By:     /s/ Philip N. Tankovich__
                                                          PHILIP N. TANKOVICH
25                                                        Special Assistant U.S. Attorney

26

27

28
                                                         1
29

30
                Case 1:20-po-00171-SAB Document 9 Filed 12/07/20 Page 2 of 2



 1
                                                   ORDER
 2

 3            IT IS HEREBY ORDERED that this case is dismissed in the interest of justice without prejudice
 4 and the warrant and abstract hearing set for December 10, 2020 at 10:00am is vacated.

 5

 6 IT IS SO ORDERED.

 7
     Dated:     December 4, 2020
 8                                                    UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25
26

27

28
                                                        2
29

30
